Title: Cash Accounts, November 1772
From: Washington, George
To: 



[November 1772]



Cash


Novr 15—
To Cash won at Cards
£ 0.10. 0


16—
To Ditto recd from Carter Braxton Esqr. Intt of his Bond due Miss Custis
52.10. 0


17—
To Ditto recd from Peyton Randolph Esqr. Intt of his Bond due Mr Custis
15.12. 6



To Cash recd of Mr Jno. Carter towards prosecug his Decd Bror Claim to Land under his Majestys Proclamn
6. 0. 0



To Ditto recd from Mr Jas Hill viz. Balle of Acct as settled, due G. W——n £23.3.9 Ditto Do due J.P.C. 140.9.8 over & above the Ballances 59.5.9
222.19. 2


18—
To Ditto recd from Jno. Polson by Alexr Craig his Attorney on Acct of the Soldr Land
10.10. 0


20—
To Ditto recd from Mr James Hill on acct of Mr Custis’s Estate
159. 6. 0


25—
To Ditto recd from Colo. Andw Lewis on acct of the Soldiers Land
17.12. 3



To Ditto Recd from Doctr [James] Craik on same Acct
11.13. 3


Contra


2—
By Charity
0. 3. 0



By Cards
0. 5. 0



By Postage & Coffee
0. 2. 0



By a Quire of Paper 2/6 Buckle Brush 1/3
0. 3. 9


3—
By Bossus Acct of Louisiana 2 Vols.
1. 0. 0



By Churchills Sermons
0. 7. 6



By Byrons Voyage round the world
0. 2. 6



By Club at Mrs Vobes
0. 5. 0



7—
By Cash paid Captn Wm Crawford
31.15. 0



By Ditto paid Ditto on my private Acct
9.12. 0


13—
By Club at Mrs Vobes
0. 6. 0



By Cleaning my Watch
0. 5. 0



By Mr Jno. Blair Clerk of the Council on Acct of the Soldier’s Land
5. 0. 0


15—
By Club at the Coffee House
0. 5. 0


16—
By Cash to Mr Custis
7. 4. 0



By Cost of seeing Wax work
0. 7. 6



By Ditto Do Puppit Shew
0.11. 6



By Servants at Sundry times
0.16. 3



By a pair of Shoes for Will
0. 8. 0



By Sundries from Doctr [William] Pasteur’s Shop
0. 7. 6


17—
By 1 lb. of Hair Powder
0. 2. 0



By Club at Andersons
0. 4. 8


20—
By Shoeing my Horses
0. 2. 6



By Mr Southalls Acct
4.16.11



By my Board at Mr Charlton’s
4.10. 0



By Mr Custis’s Board at Ditto
2.10. 0



By my travellg Expens. from Wmsburg home
3.12. 2



Mr Custis’s Ditto Ditto
0.12. 3



Miss Custis’s Ditto Ditto
0. 5. 6



By Cash paid [Thomas] Everard Patent Fees on the 200,000 Acres of Land retd to the Off[ic]e
20.16. 0


22—
By a Musick Book for Miss Custis
0. 6. 6



By Cash to Mr Custis in Wmsburg
3. 0. 0



By 2 Bottles Norris’s Drops for Miss Custis
1. 0. 0


27—
By Cash pd Michl Robinson Junr for Mr Geo: Thornton’s Smiths Acct Rappak Qrs
3.15. 8



By Cash paid my Mother
15. 0. 0



By Charity
0. 3. 0


29—
By Servants
0. 3. 6


